DENY and Opinion Filed April 11, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00322-CV

   IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY AND
              MARIANNE MICHELE CAGLE, Relators

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04673-E

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court are relators’ April 11, 2022 petition for writ of mandamus

and emergency motion for temporary relief. In their petition, relators challenge the

trial court’s order: (1) granting real party in interest’s motion to quash a deposition

on written questions, and (2) ordering $2,000 in monetary sanctions.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). As the

parties seeking relief, relators have the burden of providing the Court with a certified

or sworn copy of every document that is material to establishing their right to
mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d 757,

759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring relator to submit a record

containing certified or sworn copies). Based on the record before us, we conclude

relators have not met this burden. Accordingly, we deny the petition for writ of

mandamus. See TEX. R. APP. P. 52.3(k), 52.7(a).

      Having denied the petition, we deny as moot the emergency motion seeking a

stay of the deadline for payment of the monetary sanctions. We also conclude, in

any event, that relators would not be entitled to relief with respect to the trial court’s

imposition of monetary sanctions. See Braden v. Downey, 811 S.W.2d 922, 929

(Tex. 1991) (explaining that improper monetary sanctions orders can typically be

rectified on appeal).



                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE


      220322F.P05




                                          –2–